Citation Nr: 9912413	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  98-01 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to accrued benefits.

ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1954 to 
September 1956.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston.

The veteran died on December [redacted] 1995.   The death 
certificate shows that the immediate cause of death was 
cardiac arrest of minutes duration, due to carcinomatosis of 
1 years duration due to cancer of the lung of 2 years 
duration.

At the time of the veteran's death, the veteran was in 
receipt of nonservice-connected pension benefits and special 
monthly pension by reason of being housebound. 


FINDINGS OF FACT

1.  The veteran died on December [redacted] 1995.

2.  The appellant's claim for accrued benefits was initially 
filed more than a year after the veteran's death. 


CONCLUSION OF LAW

The payment of accrued benefits to the appellant is precluded 
by law as not timely filed.  38 U.S.C.A. §§ 5121 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.152 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant, who is presumed for purposes of this claim to 
be the widow of the veteran, filed claims in December 1995 
and February 1996, respectively, for flag and burial 
benefits.
A VA Form 21-8416 was received by VA from the appellant on 
January 23, 1997, in which she enumerated a number of 
expenses incurred in the period from February to December 
1995, and for which she was seeking reimbursement.  The date 
shown on the line next to the signature was December 16, 
1995.

After being informed by letter that her claim for accrued 
benefits based on unreimbursed medical expenses had been 
denied, the appellant stated that she had wanted to file the 
application in early 1996, but had been told by a VA 
representative that she should wait for the new forms in the 
mail.  She stated that she never received such a form, so she 
filled out the one she already had and filed it anyway.

In a subsequent letter in July 1997, the appellant stated 
that she had actually called the VA office prior to the 
veteran's death and asked when she should file the claim.  
According to the appellant, a female VA representative told 
her not to file anything until she received a new claims form 
in January or February 1996.  The claimant states she not 
only did not receive any forms, but was never advised of a 
need file for benefits within one year of the date of the 
veteran's death.

In her Substantive Appeal, a VA Form 9, dated in February 
1998, the appellant stated that 

I agree the claim was filed past the 1 
year time limit.  My reason is I was 
waiting for new forms to be sent to me, 
which I never received.  One of your 
agents, a female, that I spoke with said 
"The claim form you have isn't the 
correct one.  We will be sending new ones 
at the end of the year.  File your claim 
when you receive it, in Nov or Dec of 
1996".  As I stated before I never got 
it, so I mailed the one I had.

I feel you should reconsider and approve 
my claim.  I would not have waited had I 
not been advised to by your agent. 


Criteria and Analysis

The statute provides that "periodic monetary benefits...to 
which an individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death and due...and unpaid for a 
period not to exceed two years, shall, upon the death of the 
individual be paid."  38 U.S.C.A. § 5121;  38 C.F.R. 
§ 3.1000(a).  (as amended July 3, 1997).

Application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c) (West 1991);  
38 C.F.R. § 3.1000(c) (1997); Zevalkink v. Brown, 102 F.3d 
1242 (Fed. Cir. 1996) (noting that an accrued benefits claim 
is derivative of the veteran's claim).

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).

The regulations provide:

(4) Evidence in the file at date of 
death...will be considered to have been 
met when there is on file at the date of 
the veteran's death:

(i) . .evidence, including uncertified 
statements, which is essentially complete 
and of such weight as to establish 
service connection or degree of 
disability for disease or injury when 
substantiated by other evidence in the 
file at date of death or when considered 
in connection with the identifying, 
verifying, or corroborative effect of the 
death certificate.

38 C.F.R. § 3.1000(d)(4)(i).

The Court has held that "evidence in the file at date of 
death" may include private hospital and examination reports 
submitted after date of death, thus permitting consideration 
of evidence deemed constructively in file at date of death.  
Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that veterans' 
disability/compensation claims do not survive a veteran's 
death.  Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Citing 38 U.S.C.A. § 5121(a) and (c), the Court explained 
that "[i]t is only in the accrued-benefits provisions in 
section 5121 that Congress has set forth a procedure for a 
qualified survivor to carry on, to the limited extent 
provided for therein, a deceased veteran's claim for VA 
benefits by submitting an application for accrued 
benefit..." Id. at 47; see also Smith v. Brown, 10 Vet. 
App. 330 (1997).

To clarify one point from the outset, the Board notes that 
claims in which VA adjudicative consideration and associated 
denial were solely predicated on the fact of whether or not a 
claim was pending at the time of death were previously held 
in abeyance for a time pending further regulations and 
directives pursuant to resolution of questions raised in 
Jones v. Brown, 8 Vet. App. 558 (1996).   




In this case, there has been some discussion in 
correspondence with the appellant as to whether she was or 
was not entitled to benefits based on whether a claim was 
pending at the time of the veteran's death, and if not, 
whether anything could be so construed given current 
regulations and judicial mandates.  The RO determined that 
the veteran did not have a claim pending at the time of his 
death as he was in receipt of nonservice-connected pension 
benefits, died in December 1995, and was not entitled to any 
benefits during the month of his death.  However, this issue 
is irrelevant to the question at hand and need not be further 
addressed.

In this case, the accrued benefits claim is being addressed 
on bases other than that there was not a claim pending at the 
time of death, and is thus not impacted by and is exempt from 
the Jones abeyance guidelines and directives.

The appellant filed for burial and flag benefits only at the 
time of the veteran's death (in December 1995 and January 
1996).

The application for dependency and indemnity compensation 
(DIC) benefits was received on January 23, 1997.

The law is clear:

Applications for accrued benefits must be 
filed within one year after the date of 
death.  If a claimant's application is 
incomplete at the time it is originally 
submitted, the Secretary shall notify the 
claimant of the evidence necessary to 
complete the application.  



If such evidence is not received within 
one year from the date of such 
notification, no accrued benefits may be 
paid.  38 U.S.C.A. § 5121 (c).

Furthermore, with regard to what may be construed as a claim 
for something else:

(b)(1) A claim by a surviving spouse or 
child for compensation or dependency and 
indemnity compensation will also be 
considered to be a claim for death 
pension and accrued benefits, and a claim 
by a surviving spouse or child for death 
pension will be considered to be a claim 
for death compensation or dependency and 
indemnity compensation and accrued 
benefits.  38 C.F.R. § 3.152 (1998)

The regulation stated above does not include applications for 
burial or flag benefits.  

In conclusion, the appellant did not timely file an 
application for accrued benefits, and the claim must be 
denied.

In this respect, the Court has held that in a case such as 
this, where the law is dispositive, the provisions of 38 
U.S.C.A. § 5107 are not for consideration, [i.e., it is 
unnecessary to reach the question of whether the claim is 
well-grounded]; and the claim should be denied based upon the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

